Citation Nr: 1438651	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of zero percent for bilateral pes planus with a healed fracture of the left second toe and osteopenia of the right foot prior to April 30, 2014.

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with a healed fracture of the left second toe and osteopenia of the right foot as of April 30, 2014. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1976 to February 1979.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A review of the Virtual VA paperless claims processing system reveals an April 2014 VA foot conditions Disability Benefits Questionnaire (DBQ) as well as VA treatment records from the VA Medical Center (VAMC) in Loma Linda, California from April 2011 to March 2014 that were reviewed by the RO and the Board.  There are additional records which are duplicative of documents found in the claims folder.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, VA treatment records must be obtained.  The Veteran has identified additional VA treatment records that are not present in the claims folder.  The Veteran asserts that he was treated for his bilateral foot condition in 2005 at VAMC Loma-Linda.  See April 2011 claim and June 2014 VA Form 646 Statement of Accredited Representative in Appealed Case.  It appears that after the Veteran filed his disability claim in 2011, the RO incorrectly searched for treatment records at the VAMC in West Los Angeles, California rather than the VAMC in Loma-Linda, California as the Veteran had specified in his April 2011 claim.  Although the records are for treatment not within the appeal period, the Board finds the records are relevant because the Veteran has argued that the foot symptoms have been the same throughout the period, including at an August 2011 VA examination.  That VA examiner, however, did not have the benefit of reviewing the VA treatment records to assess the Veteran's severity at that time.  

Second, a medical addendum opinion is warranted to ascertain whether at the August 2011 VA examination, the Veteran specifically exhibited symptoms of marked pronation, marked deformity, weight-bearing line over or medial to the great toes and pain on manipulation as was noted three years later at the April 2014 examination.  Furthermore, the August 2011 and April 2014 examinations indicated diagnoses of osteoarthritis of the bilateral feet, confirmed by x-ray.  Neither of the VA examiners addressed whether the bilateral osteoarthritis was proximately caused or aggravated by the flatfoot disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain VA treatment reports from VAMC Loma-Linda, California from 2005 to April 2011 and from March 2014 to the present.  Any negative search results should be noted in the record. 

2.  After the foregoing development has been completed, and additional documents have been associated with the claims file, the AOJ must obtain a VA addendum opinion from the April 2014 VA examiner or another qualified VA clinician.  An additional VA foot examination is not necessary, unless the VA examiner determines it is essential in providing the requested opinions.  The paper and electronic claims folder must be made available to the examiner and the examiner must review all the pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The Board notes that both VA examiners expressed that the claims file and the Veteran's electronic records were not reviewed.  

The VA examiner must provide an addendum medical opinion as to the following:

(a) Identify the Veteran's complaints, symptoms and objective findings related to flatfeet noted at the August 2011 VA examination and reconcile them with those noted at the April 2014 examination.  The examiner is to opine whether it is at least as likely as not that the Veteran's current marked deformity, weight-bearing over great toe, marked pronation and pain on manipulation found at the April 2014 examination were present at the August 2011 VA examination and if not, whether it is possible that those symptoms developed over the three year period between the two VA foot examinations.  

(b) Is it at least as likely as not that the Veteran's bilateral foot osteoarthritis, found in both the August 2011 and April 2014 VA examinations, was proximately caused or aggravated by the Veteran's flatfeet?

(c) In making the above determinations, a clear explanation for all opinion must be provided.  The examiner must address the Veteran's lay statements regarding pain on manipulation of the feet and weight-bearing line over the great toes, citing the objective medical findings leading to the conclusions. 

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include an adequate response to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Thereafter, consider all of the evidence of record and readjudicate the issue of an increased evaluation of bilateral flatfeet.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



